Exhibit 10.2
FIRST AMENDMENT TO
AGREEMENT FOR SALE OF PHOTOVOLTAIC PANELS
     This FIRST AMENDMENT TO AGREEMENT FOR SALE OF PHOTOVOLTAIC PANELS
(“Amendment”) is made and entered into as of July 24, 2008, by and between
Solyndra Inc., a Delaware corporation with principal offices at 47700 Kato Road,
Freemont, California, 94538 (“SELLER”), and Solar Power Inc., a California
corporation with principal offices at 1115 Orlando Drive, Roseville, California,
95661 (“BUYER”). SELLER and BUYER may be referred to individually as a “Party”
and collectively as the “Parties”.
     A. WHEREAS SELLER and BUYER are parties to that certain Agreement for Sale
of Photovoltaic Panels dated February 19, 2007 (“Agreement”);
     B. WHEREAS Section 11(i) of the Agreement provides that any amendment or
modification thereto must be in writing, signed by a duly authorized
representative of each Party; and
     C. WHEREAS SELLER and BUYER desire to set forth in writing the following
amendment to the Agreement.
     NOW, THEREFORE, in consideration of the promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, BUYER and SELLER hereby agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
herein have the respective meanings assigned to them in the Agreement.
     2. Amendment of Agreement.
          (a) Section 2(a) — Price. Section 2(a) of the Agreement his hereby
deleted in its entirety and replaced with the following text:
“(a) Price.
Subject to Section 2(b) of this Agreement, the purchase price for the Goods
shall be as set forth on Exhibit B. Notwithstanding the foregoing sentence,
SELLER shall reduce the purchase price if and as necessary to ensure it is not
greater than the price contemporaneously paid to SELLER by any third party for
substantially similar volumes of Goods on substantially similar terms and
conditions; provided, a price adjusted pursuant to this clause shall not be
retroactive and shall not entitle the BUYER to any refunds or credits.”
          (b) Section 2(b) — Commitment. Section 2(b) of the Agreement is hereby
deleted in its entirety and replaced with the following text:
“(b) Commitment.
SELLER recognizes that performance to product specification will determine
product value to BUYER. Value determination of SELLER’s Goods includes third
party certification based upon standard performance metrics. Additionally,
Seller warrants that panel name plate rating will be equal to or greater than
150Wp or equivalent. BUYER agrees that upon successful completion of third party
certification of the Goods, BUYER will be obligated to purchase completed Goods
at the prices designated in Exhibit B.”

 



--------------------------------------------------------------------------------



 



          (c) Section 2(d) — Payment. Section 2(d) of the Agreement is hereby
deleted in its entirety and replaced with the following text:
“(d) Invoicing and Payment.
SELLER shall prepare an invoice to accompany each individual delivery of the
Goods and all other documents required to effect shipment of such Goods. BUYER
shall pay all amounts specified in each invoice within: (i) sixty (60) days, in
2008 and 2009 or (ii) thirty (30) days in 2010, 2011 and 2012, of the receipt of
such invoice or the receipt of the Goods, whichever is later, if the invoice and
the Goods are not delivered to BUYER together. Payments shall be by company
check, wire transfer of immediately available funds to an account designated by
SELLER in the invoice, or by other means of payment as agreed and accepted by
SELLER.
     (d) Section 3 - Forecast. Section 3 is hereby deleted in its entirety and
replaced with the following text:
3. Forecast.
On or before August 1, 2008 and prior to the start of each calendar year
thereafter, BUYER will issue to SELLER a proposed, written schedule of purchase
volumes by calendar quarter. Upon mutual discussion and agreement, the parties
shall execute a final schedule which shall be attached to and made a part of
this Agreement. Forty-five (45) days prior to the beginning of each calendar
quarter, SELLER will issue a month-by-month delivery schedule for the
previously-agreed quarterly volumes. On the basis of the monthly schedule, and
within one (1) week of its receipt, BUYER will release firm purchase orders.
SELLER must, in a signed writing, accept or propose revisions, to such purchase
orders within one (1) week of issuance by BUYER. SELLER may, at its sole
discretion, accept a purchase order from any of BUYER’S subsidiaries or
affiliates, but the terms and conditions of this Agreement shall govern the
subsidiary’s or affiliate’s purchase of Goods and BUYER shall remain directly
obligated to fulfill all of its responsibilities under this Agreement as if
BUYER had issued the purchase order. Any sales to subsidiaries or affiliates of
BUYER shall be counted in determining the Parties’ compliance with their
purchase and sale obligations.”
     (e) Section 4 — New Section. A new section 4(c) shall be added as follows:
“(c). Delivery, title and risk of loss.
Delivery shall occur FCA BUYER’s designated carrier in Fremont, California or
the Port of Oakland, California. Passage of title and risk of loss from SELLER
to BUYER shall occur upon delivery.”
     (f) Section 11(n) - New section. A new section 11(n) shall be added as
follows:
“(c). Term.
The term of this agreement shall commence upon mutual execution by the parties
hereto and shall expire automatically on December 31, 2012 unless earlier
extended by mutual agreement.”
3. Amendment of Exhibits.
          (a) Exhibit A – Product Description and Specifications. Exhibit A of
the Agreement is hereby deleted in its entirety and replaced by Appendix A of
this Amendment.
          (b) Exhibit B – Committed Volumes and Options. Exhibit B of the
Agreement is hereby deleted in its entirety and replaced by Appendix B of this
Amendment.

 



--------------------------------------------------------------------------------



 



          (c) Exhibit C – Pricing. Exhibit C of the Agreement is hereby deleted
in its entirety.
4. Miscellaneous.
          (a) Ratification of Agreement. The Agreement, as specifically amended
by this Amendment, is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.
          (b) Entire Agreement. The Agreement, as amended by this Amendment,
reflects the entire agreement between the Parties and supersedes all prior or
contemporaneous agreements between the Parties with respect to the subject
matter of the Agreement.
          (c) Severability. If any term or provision of this Amendment or the
application thereof to any person or circumstance shall to any extent be found
to be invalid, void, or unenforceable, the remaining provisions of this
Amendment and any application thereof shall, nevertheless, continue in full
force and effect without being impaired or invalidated in any way.
          (d) Waiver. No waiver of any violation or nonperformance of this
Amendment in one instance shall be deemed to be a waiver of any violation or
nonperformance in any other instance. All waivers must be in writing.
          (e) Representations. Each Party warrants that it has the authority to
enter into this Amendment and perform its obligations hereunder, and its
performance hereunder will not conflict with, or cause a breach of, any other
agreement to which it is a party.
          (f) Headings. The headings used herein are for the purpose of
convenience only and shall not be used to construe the meaning of this Amendment
in any respect.
          (g) Governing Law. This Amendment and the construction and
interpretation thereof, shall be governed by, construed and enforced in
accordance with the law of the State of California without application of its
choice of law rules.
          (h) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, BUYER and SELLER executed this Amendment as of the date
first written above.

      SOLYNDRA INC.:   SOLAR POWER INC.:
 
   
a Delaware corporation
  a California corporation
 
   
 
   
By:
  By:
 
   
Signature
  Signature
 
   
 
   
Name
  Name
 
   
 
   
Date
  Date
 
   
 
   
Address:
  Address:
 
   
 
   

 